DETAILED ACTION
This office action is in response to amendments filed on March 18th, 2021. This action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 18th, 2021, has been entered. Claims 1-8 remain pending in the application. Applicant’s amendments to the specification, drawings, and claims overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed January 11th, 2021. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In remark’s, Applicant argued that the phrases “torque change amount” and “torque rate” are interchangeably used and that Applicant is entitled to be their own lexicographer of claim terms that would otherwise be given their ordinary and customary meaning. However, Applicant is entitled to be their own lexicographer of claim terms that would otherwise be given their ordinary and customary meaning if a definition of those terms is clearly set forth in the specification. Examiner respectfully disagrees with the notion that Paragraph [0059] clearly sets forth the definition of those terms due to the use of the phrase “may be referred to as” in the specification and the lack of emphasis as to when these terms were being interchanged thereafter. Furthermore, if the disclosure in the specification is treated as a special definition, as argued by Applicant, the previous applied mapping and interpretation would hold true because the “torque change amount” is equivalent to the “torque rate”, and the previous mapping teaches the “torque change amount”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "gradually" in claim 6 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In such a control device, it is unclear what defines a “gradual” decrease in torque rate or how gradual a decrease in torque rate should be to be considered as performing control to make the engine torque rate “gradually” smaller. For examination purposes, the term “gradually” has been construed to mean decreasing the engine torque rate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Imaseki (U.S. Patent Application Publication 2010/0312422, hereinafter referred to as Imaseki) in view of Terayama et al. (U.S. Patent Application Publication 2016/0318385, hereinafter referred to as Terayama) and in further view of Aso (U.S. Patent Application Publication 2010/0108028, hereinafter referred to as Aso). 
Regarding claim 1, Imaseki teaches A control system of a hybrid vehicle comprising: 
[Imaseki, Fig. 1;

Paragraph [0057]: “In FIG. 1, there are shown a vehicle 10… and a control system of the vehicle 10 that enables control of the hybrid system”;
]

an internal combustion engine loaded on a vehicle; 
[Imaseki, Fig. 1;

Paragraph [0057]: “the vehicle 10 is equipped with an internal combustion engine 12”;
]

an electric motor loaded on the vehicle and connected to wheels via a power transmission mechanism;
[Imaseki, Fig. 1;

Paragraph [0057]: “a second drive system 27 for supplying electric power to an axle of rear wheels 22L and 22R”;

Paragraph [0059]: “The second drive system 27 is equipped with a main motor 26 to which electric power is supplied by the battery 24… The electric power from the main motor 26 is transmitted onto the rear wheel axle via the differential gear 28”;
]

a battery that stores power that drives the electric motor; and
[Imaseki, Fig. 1;

Paragraph [0059]: “The second drive system 27 is equipped with a main motor 26 to which electric power is supplied by the battery 24”;
]

a control device that controls engine torque generated by the internal combustion engine, and motor torque that is transmitted to the wheels by the electric motor, based on a request driving force requested for the vehicle, 
[Imaseki, Fig. 1;

“the hybrid controller 50 is equipped with drive torque and output required value calculating means 52 that calculates a drive torque required value and an output required value that the driver requires on the basis of an accelerator stroke position signal from the accelerator stroke position sensor 64 and a vehicle velocity signal from the vehicle velocity sensor 66… hybrid travel (HEV-drive) mode control command generating means 58 that command-controls the engine controller 38 and the inverter 46 to control the engine 12 and the main motor 26 on the basis of the output values from the drive torque and output required value calculating means 52”;

Wherein it is interpreted that the request driving force is equivalent to the accelerator stroke position and the current vehicle speed;
]

… and to make a torque change amount of the engine torque larger when the outputable power belongs to a predetermined low power region than when the outputable power belongs to a high power region with a higher power than the low power region.
[Imaseki, Fig. 4 and Fig. 5;

Paragraph [0062]: “As shown in FIG. 4, the drive torque and output required value calculating means 52 stores, in a memory, a state map 70 for deciding torque required amounts with respect to the engine 12 and/or the main motor 26 on the basis of the accelerator stroke position A, the vehicle velocity V and the battery state-of-charge SOC. In this map 70, as a function of the vehicle velocity V and the battery state-of-charge SOC, there is defined a motor maximum torque line (Tm/max level 1) that demarcates an upper limit torque that the main motor 26 can supply. That is, in the map 70, the torque region that exceeds Tm/max level 1 becomes a region where the torque of the engine is added in addition to the torque of the main motor 26 in order to satisfy the required torque from the operator corresponding to the accelerator stroke position--that is, an engine operation region. On the other hand, the torque region in the range that does not exceed Tm/max level becomes a region where the required torque from the operator corresponding to the accelerator stroke position can be satisfied by just the torque of the main motor 26 without having to operate the engine--that is, an engine stop region (diagonal line portion). Further, in the map 70, there is also defined a motor margin torque line (Tm/max level 2, dotted line) that is set low in consideration of a predetermined margin from the motor maximum torque Tm/max level 1. Moreover, a maximum line of combined engine and motor torques is also indicated by a dotted line”;

Paragraph [0063]: “The motor maximum torque line (Tm/max level 1) and the motor margin torque line (Tm/max level 2) change depending on the SOC as shown in FIG. 5. That is, when the SOC becomes larger, the motor maximum torque line (and the motor margin torque line in correspondence to this) shifts upward, that is, in the direction in which it increases the supply upper limit torque of the main motor 26, and when the SOC becomes smaller, the motor maximum torque line (and the motor torque line in correspondence to this) shifts downward, that is, in the direction in which it decreases the supply upper limit torque of the main motor 26”;

Wherein it is interpreted that the hybrid controller uses a state map to determine the amount of engine torque and motor torque required based on the requested driving force. When analyzing Figures 4 and 5 it can be seen that for a given velocity V5, and required acceleration A, the controller sets an engine torque to be Te5 and when the outputable power of the battery (SOC or state of charge, wherein and hereafter, it is interpreted that as the state of charge of the battery decreases, so does the overall outputable power of the battery, due to their directly proportional intrinsic relationship in batteries) belongs to a predetermined low power region (SOC minimum curve) as opposed to a high power region with a higher power than the low power region (SOC maximum curve), the value of the engine torque Te5 for the same request driving force is larger;



Imaseki does not teach wherein the control device is configured to calculate an outputable power of the battery based on a temperature of the battery and a state of charge of the battery, and to make a torque rate [[of the engine torque larger when the outputable power belongs to a predetermined low power region than when the outputable power belongs to a high power region with a higher power than the low power region.]]

Terayama does teach wherein the control device is configured to calculate an outputable power of the battery based on a temperature of the battery and a state of charge of the battery.
[Terayama, Fig. 10;

Abstract: “An ECU controls… electric motor… on the basis of the temperature or discharge limit power of the battery”;

Paragraph [0132]: “FIG. 10 shows discharge characteristics 200, 210 as examples of a correspondence relationship between the battery temperature Tb [° C.] and the discharge power Pd of the battery 24 [kW]”;

Paragraph [0136]: “Characteristics whereby the SOC exceeds 0 [%] and is less than 100 [%], although not shown, are discharge characteristics that occur between the discharge characteristic 200 and the discharge characteristic 210”;
]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device disclosed by Imaseki to calculate outputable power of the battery based on the temperature and state of charge of the battery, as disclosed by Terayama, because it would be beneficial for the controller to know what the bottom temperature limit for a given state of charge of the battery is. This limit conveys the lowest temperature the battery is capable of discharging power without potentially damaging the battery (Terayama Paragraph [0137]).

The combination of Imaseki and Terayama do not teach to make a torque rate of the engine torque.

However, Aso does teach a control device configured to make a torque rate of the engine torque. 
[Aso, Fig. 4;

“The change in torque of an internal combustion engine per unit time when accelerating (which may be hereinafter referred to as "torque gradient") has a large effect on shock, which occurs during acceleration (which may be hereinafter referred to as "acceleration shock"), or the acceleration performance”; 

Paragraph [0004]: “The present invention provides a control device and a method for controlling an internal combustion engine that controls the torque of an internal combustion engine during acceleration to achieve a rapid increase in the torque and to prevent acceleration shock caused by acceleration”;

Paragraph [0033]: “the airflow meters 12, the intake pressure sensors 14 and so on are connected to the ECU 20. The ECU 20 detects the operating conditions of the engine 1 with reference to output signals from these sensors and controls the ignition timing of each spark plug 10, the opening of the throttle valves 12 (throttle opening) and so on in order to achieve target operating conditions”;

Paragraph [0034]: “As one control relating to a operating condition of the engine 1, the ECU 20 executes a predetermined control to control the opening of the throttle valves 12 during acceleration of the engine 1 so that the torque gradient during the acceleration reaches a predetermined target value. When the torque gradient during acceleration is large, the torque of the engine 1 increases rapidly, in other words, the torque shows a sharp increase, but then significant acceleration shock is likely to occur. When the torque gradient during acceleration is small, no acceleration shock occurs, but the torque of the engine 1 increases slowly, in other words, the torque shows a gentle increase”;

Paragraph [0041]: “When a temporary throttle closing control is executed as described above, the intake pressure in the intake passages 6 downstream of the throttle valves 13 is decreased. Thus, when the throttle valves 13 are opened, a greater amount of intake air may be introduced into the combustion chambers 5 than when the temporary throttle closing control is not executed. Therefore, a sharp rise in the torque of the engine 1 may be achieved. In addition, in the example shown in FIG. 4, because the torque gradient during acceleration is controlled to follow the curve L2, expressing a change over time in the torque that is obtained when the torque gradient is equal to the predetermined permissible value by the temporary throttle closing control, acceleration shock is regulated within the permissible range. As a result, acceleration shock is prevented and the acceleration performance of the engine 1 is improved”;

Paragraph [0042]: “According to the first embodiment, because a temporary throttle closing control is executed when the predicted torque gradient during acceleration is equal to or below a predetermined value, a sharp rise in torque is achieved, which improves the acceleration performance of the engine 1”;

Wherein it is interpreted that Aso teaches a control device that is able to control the torque rate or torque gradient of the internal combustion engine;
]

	The combination of Imaseki and Terayama teach a control system of a hybrid vehicle that increases the torque change amount or the absolute value of the engine torque to be larger when the outputable power of the battery belongs to a predetermined low power region than when the outputable power of the battery belongs to a high power region with a higher power than the low power region. Aso teaches a control device of a vehicle that controls the torque rate of an internal combustion engine. It 

Regarding claim 3, the combination of Imaseki, Terayama, and Aso teach the control system of a hybrid vehicle according to claim 1. Terayama further teaches a control system of a hybrid vehicle wherein the battery has a characteristic in that as the temperature of the battery becomes higher, the outputable power has a larger value. 
[Terayama, Fig. 10;

Paragraph [0132]: “FIG. 10 shows discharge characteristics 200, 210 as examples of a correspondence relationship between the battery temperature Tb [° C.] and the discharge power Pd of the battery 24 [kW]”;

Paragraph [0134]: “According to the discharge characteristic 200 for SOC=0 [%], from Tb=−30 [° C.] to a so-called normal temperature of Tb=25 [° C.], the discharge power Pd increases gradually from a discharge power of Pdmin0 to a discharge power of Pdmax0”;

Wherein it is interpreted that the outputable power is equivalent to the discharge power Pd;
]








Regarding claim 4, the combination of Imaseki, Terayama, and Aso teach the control system of a hybrid vehicle according to claim 1. Terayama further teaches a control system of a hybrid vehicle wherein the battery has a characteristic in that as the state of charge of the battery is larger, the outputable power has a larger value.
[Terayama, Fig. 10;

Paragraph [0133]: “The discharge characteristic 200 is a characteristic of the discharge power Pd with respect to the battery temperature Tb when the SOC=0 [%], and the discharge characteristic 210 is a characteristic of the discharge power Pd with respect to the battery temperature Tb when the SOC=100 [%]”;

“Characteristics whereby the SOC exceeds 0 [%] and is less than 100 [%], although not shown, are discharge characteristics that occur between the discharge characteristic 200 and the discharge characteristic 210”;

Wherein it is interpreted that the outputable power is equivalent to the discharge power Pd;
]



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Imaseki in view of Terayama et al. in view of Aso, as applied to claim 1 above, and in further view of Kim (U.S. Patent Application Publication 2018/0171882, hereinafter referred to as Kim).


Regarding claim 2, the combination of Imaseki, Terayama, and Aso teach the control system of a hybrid vehicle according to claim 1. 

The combination of Imaseki, Terayama, and Aso do not explicitly teach wherein the control device is configured to compensate torque, which becomes insufficient by the engine torque, by the motor torque so that a driving force of the vehicle is brought to the request driving force. 

However, Kim does teach wherein the control device is configured to compensate torque, which becomes insufficient by the engine torque, by the motor torque so that a driving force of the vehicle is brought to the request driving force.
[Kim;

Paragraph [0043]: “As shown in FIG. 1, a Hybrid Control Unit (HCU), which is the highest level controller, receives vehicle drive information and state information including the battery State of Charge (SoC) received from the Battery Management System (BMS), the current vehicle speed detected by a vehicle speed detection device and a current accelerator value (accelerator position sensor (APS) value) detected by an APS (S1), and determines the total required torque required in the vehicle based on the received vehicle drive information and the state information (S2)”;

Paragraph [0044]: “Further, the HCU determines an engine torque (engine required torque) and a motor torque (motor required torque) that satisfy the total required torque (S3)”;

Paragraph [0053]: “when the fuel efficiency prioritized intake/exhaust cam control mode is performed, the engine output power is lowered and control is performed to further compensate for the reduced engine output power with motor assist accordingly”;

“In addition, since engine output power insufficient for performing the fuel efficiency prioritized intake/exhaust cam control mode is additionally compensated with motor assist, control of a motor control unit (MCU) for controlling motor output power according to a motor torque command generated and output by the HCU for output compensation by the motor assist is needed”;
]

	Kim’s control device teaches in a scenario where the engine output torque is insufficient, in Kim’s situation due to intake/exhaust cam control, motor output can be used to compensate the lack of engine torque to meet the required drive force therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s teaching of a control device that compensates insufficient torque with motor torque to attain a requested driving force with the control devices taught by Imaseki, Terayama, and Aso.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imaseki in view of Terayama et al. in view of Aso, as applied to claim 1 above, and in further view of Hirata (U.S. Patent Application Publication 2011/0313602, hereinafter referred to as Hirata).

Regarding claim 5, the combination of Imaseki, Terayama, and Aso teach the control system of a hybrid vehicle according to claim 1. In addition, Aso teaches changing the torque rate.
[Aso;

Paragraph [0034]: “As one control relating to a operating condition of the engine 1, the ECU 20 executes a predetermined control to control the opening of the throttle valves 12 during acceleration of the engine 1 so that the torque gradient during the acceleration reaches a predetermined target value. When the torque gradient during acceleration is large, the torque of the engine 1 increases rapidly, in other words, the torque shows a sharp increase, but then significant acceleration shock is likely to occur. When the torque gradient during acceleration is small, no acceleration shock occurs, but the torque of the engine 1 increases slowly, in other words, the torque shows a gentle increase”;
]

The combination of Imaseki, Terayama, and Aso do not teach wherein the control device is configured to make a torque change amount of the engine torque smaller when the outputable power is larger than a prescribed determination value than when the outputable power is smaller than the determination value.


However, Hirata does teach wherein the control device is configured to make the torque change amount of the engine torque smaller when the outputable power is larger than a prescribed determination value than when the outputable power is smaller than the determination value.
[Hirata, Fig. 10;

Paragraph [0060]: “The example described with reference to FIG. 8 executes such torque adjustment so that where the battery 9 is in the state of charge deviated to the overcharge side (in a highly charged state), the torque on the engine side is decreased, and the torque on the motor/generator side is increased”;

Paragraph [0065]: “Where the data indicates the state of charge (SOC) of the battery 9 is larger than the upper side SOC threshold value SOC (U) (S15), the integrated controller 20 makes a decision to execute the basic value shift process, and the engine torque is suppressed and the power torque on the motor/generator side is increased, thereby accelerating discharge of the battery (S16)”;
]

	Aso teaches controlling the torque rate of an engine torque, and Hirata teaches controlling the absolute value of the engine torque to be made smaller when the outputable power of the battery is larger than a prescribed determination value. It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imaseki, Terayama, and Aso with that of Hirata to control the torque rate of the engine torque in the same manner as the absolute value of the engine torque in order to allow a degree of freedom of use to be secured for the motor/generator (Hirata Paragraph [0065]). 


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Imaseki in view of Terayama et al. in view of Aso, as applied to claim 1 above, and in further view of Tagawa et al. (U.S. Patent Application Publication 2013/0311025, hereinafter referred to as Tagawa).

Regarding claim 6, the combination of Imaseki, Terayama, and Aso teach the control system of a hybrid vehicle according to claim 1. In addition, Aso teaches changing the torque rate.
[Aso;

Paragraph [0034]: “As one control relating to a operating condition of the engine 1, the ECU 20 executes a predetermined control to control the opening of the throttle valves 12 during acceleration of the engine 1 so that the torque gradient during the acceleration reaches a predetermined target value. When the torque gradient during acceleration is large, the torque of the engine 1 increases rapidly, in other words, the torque shows a sharp increase, but then significant acceleration shock is likely to occur. When the torque gradient during acceleration is small, no acceleration shock occurs, but the torque of the engine 1 increases slowly, in other words, the torque shows a gentle increase”;
]

The combination of Imaseki, Terayama, and Aso do not teach wherein the control device is configured to make a torque change amount of the engine torque gradually smaller as the outputable power becomes larger.

However, Tagawa does teach wherein the control device is configured to make a torque change amount of the engine torque gradually smaller as the outputable power becomes larger.
[Tagawa, Fig. 10, 

Paragraph [0064]: “a routine in said drive-control controller 32 is described”;

Paragraph [0067]: “step S3, at which a driving power target Pdvt is calculated”;

Paragraph [0068]: “step S4, at which a temporary charge/discharge power Pcdbt is calculated by retrieval of, for example, a map shown in FIG. 12 versus the battery state of charge SOC”;

Paragraph [0069]: “Then, the routine proceeds to step S5 to calculate engine power target Pengt by subtracting the temporary charge/discharge power Pcdbt calculated in step S4 from the driving power target Pdvt calculated in said step S3”;

Paragraph [0071]: “step S7 at which that engine power target Pengt… is used… to find a target engine operating point, i.e. a set of an engine speed target Nengt and an engine torque target Tengt”;

Wherein it is interpreted that engine power is determined by the subtracting the discharge power (Pcdbt) from the target drive power (Pdvt). Therefore, for a given target drive power, as the discharge power (outputable power) increases, the engine power subsequently decreases, thereby decreasing engine torque as well. 
]

	Aso teaches controlling the torque rate of an engine torque, and Tagawa teaches controlling the absolute value of the torque to be decreased as the outputable power becomes larger. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imaseki, Terayama, and Aso with that of Tagawa to control the torque rate of the engine torque in the same manner as the absolute value of the engine torque because setting the engine torque in this manner is considered to provide efficient operation (Tagawa Paragraph [0057]).



Regarding claim 8, the combination of Imaseki, Terayama, and Aso teach the control system of a hybrid vehicle according to claim 1. In addition, Aso teaches changing the torque rate.
[Aso;

Paragraph [0034]: “As one control relating to a operating condition of the engine 1, the ECU 20 executes a predetermined control to control the opening of the throttle valves 12 during acceleration of the engine 1 so that the torque gradient during the acceleration reaches a predetermined target value. When the torque gradient during acceleration is large, the torque of the engine 1 increases rapidly, in other words, the torque shows a sharp increase, but then significant acceleration shock is likely to occur. When the torque gradient during acceleration is small, no acceleration shock occurs, but the torque of the engine 1 increases slowly, in other words, the torque shows a gentle increase”;
]

The combination of Imaseki, Terayama, and Aso do not teach wherein the control device is configured to fix a torque change amount of the engine torque to zero when the outputable power is larger than a prescribed determination value. 

However, Tagawa does teach wherein the control device is configured to fix a torque change amount of the engine torque to zero when the outputable power is larger than a prescribed determination value. 
[Tagawa, Fig. 13; 

Paragraph [0075]: “Next, the routine proceeds to step S12 at which it is determined whether or not the vehicle operates in a drive mode where only one or both of first motor generator 4 and second motor generator 5 drive the vehicle (indicated at "EV mode" in the figure, hereinafter called "motor generator drive mode"); and the routine proceeds to step S13 if the vehicle operates in motor-generator drive mode or otherwise the routine proceeds to step S17. Drive mode in which only one or both of first motor generator 4 and second motor generator 5 are activated, i.e. motor-generator drive mode, is established when engine power target Pengt is 0, for example, when battery 21 is almost fully charged, so that temporary charge/discharge power Pcdbt calculated based on battery state of charge SOC is greater than or equal to driving power target Pdvt”;

Wherein it is interpreted that Pdvt, the target drive power, is the prescribed determination value. 
]

	Aso teaches controlling the torque rate of an engine torque, and Tagawa teaches controlling the absolute value of the torque to be decreased as the outputable power becomes larger. It would have .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Imaseki in view of Terayama et al. in view of Aso, as applied to claim 1 above, and in further view of Rosen (U.S. Patent 3791473, hereinafter referred to as Rosen) and in further view Hirata (U.S. Patent Application Publication 2011/0313602, hereinafter referred to as Hirata).

Regarding claim 7, the combination of Imaseki, Terayama, and Aso teach the control system of a hybrid vehicle according to claim 1. In addition, Aso teaches changing the torque rate.
[Aso;

Paragraph [0034]: “As one control relating to a operating condition of the engine 1, the ECU 20 executes a predetermined control to control the opening of the throttle valves 12 during acceleration of the engine 1 so that the torque gradient during the acceleration reaches a predetermined target value. When the torque gradient during acceleration is large, the torque of the engine 1 increases rapidly, in other words, the torque shows a sharp increase, but then significant acceleration shock is likely to occur. When the torque gradient during acceleration is small, no acceleration shock occurs, but the torque of the engine 1 increases slowly, in other words, the torque shows a gentle increase”;
]

The combination of Imaseki, Terayama, and Aso do not teach wherein the control device is configured to fix a torque change amount of the engine torque to be a fixed positive value when the outputable power is larger than a prescribed determination value. 

However, Rosen does teach wherein the control device is configured to fix a torque change amount of the engine torque to be a fixed positive value.
[Rosen;

Abstract: “The prime mover is operated as a quasi-constant -torque device, with its torque able to be varied in response to the state of charge of the battery or to operator torque demands in excess of certain predetermined amounts”;

“Thus, an engine operating at a constant throttle setting, to a first approximation, is operating at constant torque”;

Column 5, lines 51-57: “The sensor signal goes to a prime mover control 26 which sends appropriate control signals over control lead 27 to the prime mover 10. These control signals slowly change the throttle setting to increase or decrease the torque output of the engine and effect quasi-constant torque operation of the engine”;
]

	Rosen teaches operating an engine at a fixed torque eliminates rapid variations of engine inlet pressure and undesirable changes in fuel-air mixture distributions, which is a source of atmospheric pollutants (Rosen Column 2, lines 27-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the known principles of controlling engine torque at a fixed positive value, as taught by Rosen, with that of controlling the engine torque rate according to the battery output power, as taught by Imaseki, Terayama, and Aso to minimize atmospheric pollutants.

The combination of Imaseki, Terayama, Aso, and Rosen do not teach fixing the engine torque rate of the engine torque to be a fixed positive value when the outputable power of the battery is larger than a prescribed determination value.

However, Hirata does teach making a torque change amount of the engine torque when the outputable power of the battery is larger than a prescribed determination value.
[Hirata, Fig. 10;

Paragraph [0060]: “The example described with reference to FIG. 8 executes such torque adjustment so that where the battery 9 is in the state of charge deviated to the overcharge side (in a highly charged state), the torque on the engine side is decreased, and the torque on the motor/generator side is increased”;

Paragraph [0065]: “Where the data indicates the state of charge (SOC) of the battery 9 is larger than the upper side SOC threshold value SOC (U) (S15), the integrated controller 20 makes a decision to execute the basic value shift process, and the engine torque is suppressed and the power torque on the motor/generator side is increased, thereby accelerating discharge of the battery (S16)”;
]

	Hirata teaches a control device that makes a torque change amount based on the state of charge SOC threshold, i.e. outputable power being higher than a prescribed determination value, in order to secure a degree of freedom of use for the motor/generator (Hirata Paragraph [0065]). It would have been .   
	Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR PATEL whose telephone number is (571)272-7525.  The examiner can normally be reached on Monday-Friday 7:30 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/S.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668